Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.
Claims 1-15 are pending in this application and allowed in this office action.


EXAMINER’S COMMENTS
Withdrawn Rejections
4.	Rejection of claims 1-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
5.	Rejection of claims 1-15 under 35 U.S.C. 102(e) as being anticipated by Matthiessen et al (US 2009/0192076, filed with IDS), is hereby withdrawn in view of Applicant’s filing of corrected filing receipt, and Applicant’s persuasive arguments.




REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: a stabilized lyophilized pharmaceutical formulation of a recombinant von Willebrand Factor (rVWF) comprising (a) rVWF; (b) one or more buffering agents; (c) one or more amino acids; (d) one or more stabilizing agents; and (e) one or more surfactants; wherein said rVWF comprises a polypeptide having the amino acid sequence set out in SEQ ID NO: 3 and encoded by the polynucleotide that hybridizes to the polynucleotide set out in SEQ ID NO: 1 under moderately stringent hybridization conditions, wherein the polypeptide causes agglutination of stabilized platelets in the presence of ristocetin, or of binding to Factor VIII, is both novel and unobvious over the cited prior art. The closest art is Matthiessen et al (US 2009/0192076, cited in the previous office action). Matthiessen et al is not a prior art due to the Applicant’s filing of a corrected filing receipt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-15 as set forth in the amendment filed on July 6, 2021 are allowed.



CONCLUSION
Claims 1-15 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.